Wiswell, C. J.
On June 16, 1902, one Charles Day, a resident of an unincorporated Township in Washington County, went to the plaintiff town for the purpose of consulting a physician; the physician found that Day was suffering from varioloid, and immediately reported the case to the local board of health, “who, acting in conjunction with the overseers of the poor, and for the purpose of providing for the safety of the inhabitants, removed said Day to a separate house, where he was quarantined, and provided with nurses, medical treatment and other necessaries,” at an expense, as claimed by the plaintiff town, of nearly $500. The expense thus incurred is sought to be recovered in this action of the defendant town, which is the oldest incorporated adjoining town to the unincorporated township in which Day was a resident. The case comes to the law court upon an agreed statement of facts, from which the foregoing material facts appear.
Whether these expenses were incurred in relieving Day as a person found destitute in the plaintiff town, under the statutes in relation to the relief of paupers, or were incurred by the local board of health in the performance of the powers and duties imposed upon it by 11. S. (1883), c. 14, § 1, in relation to a person who is, or has recently been, infected with any contagious disease, there is no statute which gives a right to recover such expense of the oldest incorporated town adjoining the unincorporated place in which the person cared for has his domicile. It, of course, follows that in the absence of such statute no such remedy or liability exists.
If Day had been found needing relief in the unincorporated township of which he was a resident, he would have been under the care of the overseers of the poor of the defendant town, that being the *20oldest incorporated adjoining town. B. S. (1883), c. 24, § 29. But the fact that the statute gives to the overseers of the poor of the incorporated adjoining town the care of persons found needing relief in unincorporated places, does not make such adjoining town liable to reimburse another town for the expenses incurred in relieving such person found destitute in that town. Ellsworth v. Gouldsboro, 55 Maine, 94; or, if he had been found in the plaintiff town, destitute and needing immediate relief, and had been relieved, it would be the duty of the state to reimburse the plaintiff for the relief furnished, in accordance with chapter 101 Public Laws of 1887, as amended by chap. 148 Public Laws of 1903, inasmuch as he had no legal settlement within the state.
The result is the same if the expenses were incurred by the local board of health under B. S. (1883), c. 14, § 1. That section as amended is as follows: “When any person is or has recently been infected with any disease or sickness dangerous to the public health, the local board of health of the town where he is, shall provide for the safety of the inhabitants, as they think best, by removing him to a separate house, if it can be done without great danger to his health, and by providing nurses and other assistants and necessaries, at his chai'ge or that of his parent or master, if able; otherwise, at that of the town to which he belongs.”
These words of this section, “the town to which he belongs,” have been construed to mean, the town in which he has his pauper settlement. Kennebunk v. Alfred, 19 Maine, 221; Hampden v. Newburgh, 67 Maine, 370. Day did not have his pauper settlement in the defendant town, and in no sense did he belong to that town, — he did not even live there temporarily. True, Day’s father at one time had his pauper settlement in that town, but he had lived in this unincorporated township for more than five consecutive years prior to the time that the son became of age, so that, in accordance with B. S. (1883), c. 24, § 3, he and those who derived their settlement from him dost their settlement in that town.
It follows that the defendant town is not liable for these expenses, however incurred, and that the action cannot be maintained. In accordance with the stipulation of the report, the entry will be,

Plaintiffs nonsuit.